Judgment and order reversed as to defendant railroad company and complaint dismissed, with costs, as to said defendant railroad company. Held, that the alleged negligence of the defendant railroad company in permitting those waiting at the crossing to pass upon the tracks was not the proximate cause of the injury to plaintiff. That injury was caused by the negligence of the defendant Dorn in the careless operation of his motorcycle, in running it upon the crosswalk and striking plaintiff. This result could not reasonably have been anticipated by the defendant railroad company. All concur.